Citation Nr: 1758985	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1981 to September 1991, from March 2004 to September 2004, and from July 2005 to June 2006, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded in January 2015 and August 2016 and has been returned to the Board for appellate review.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's right knee disability is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

The Board finds there has been substantial compliance with its remand directives.  Pursuant to the August 2016 remand, an adequate VA opinion was obtained in January 2017.  See Stegall v. West, 11 Vet. App. 268 (1998). 
	II.  Service Connection

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
Analysis

The Veteran contends that he has a right knee injury with joint pain as a result of his service.  In his initial claim, he asserted that he injured his right knee in May 1988.  See September 2010 Veterans Application for Compensation and Pension.

The Veteran has a current diagnosed right knee strain disability.  See February 2011 VA examination report.  As such, element one of service connection is satisfied.

Turning to the second element, in-service incurrence or aggravation of a disease or injury, the Board notes that service treatment records (STRs) do not reflect any injuries, treatments, or complaints of right knee pain.  Thus, element two has not been met.

Finally, with regard to element three, nexus, the Veteran was afforded a March 2015 VA examination and the examiner opined that the Veteran's right knee strain condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was seen and examined in February 2011 for his right knee.  He alleged onset in 2006 at the same time as his back pain, but the examiner indicated he did not see any diagnosis or treatment of a right knee condition until the February 2011 VA examination where he was found to have minimally reduced right knee range of motion with a diagnosis of right knee strain.  

Thereafter, in a January 2017 Addendum, the March 2015 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's right knee disability had its onset during service or within one year thereafter, or is causally related to active service.  The examiner explained that at the February 2011 VA examination the Veteran alleged an onset of 2006 for his right knee condition.  The examiner indicated that separately, he alleged in his September 2010 claim that the right knee condition began in May 1988.  The examiner explained that while the Veteran is acknowledged to be competent to report his own symptoms, it was the examiner's finding and opinion that there is nothing in the medical evidence of record to corroborate or support any physical limitations accompanying these allegations, as would typically be found in a severe impairment.  The examiner explained that he searched every volume of the STRs in detail, and did not find any mention of right knee impairment anywhere, or any visits or diagnoses or complaints of knee problems.  The Board affords probative weight to the opinion as the examiner thoroughly reviewed the claims file, acknowledged the Veteran's competent reports of knee symptoms, and provided a sufficient rationale as to why he finds the record does not support the claim.  

Consideration has also been given to the Veteran's lay assertion that his right knee disability is related to his active duty service.  While the Board readily acknowledges that Veteran is competent to report knee pain symptoms, there is no indication that the Veteran is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Thus, the Veteran's lay assertion that his right knee disability is related to service does not constitute competent medical evidence and lacks probative value.

Based on the above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for right knee disability and the claim must be denied.  


ORDER

Service connection for a right knee disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


